This matter came on to be heard before Chief Justice Roberts in Chambers on July 13, 1971, on the Application of Lodge No. 11, Warren, Fraternal Order of Police, dated July 12, 1971, requesting the Chief Justice to appoint a third arbitrator under the provisions of Sec. 28-9.2-8 of the General Laws, as amended, to arbitrate a Collective Bargaining Agreement for the fiscal year commencing July 1, 1971, between the Town of Warren and Lodge No. 11, Warren, Fraternal Order of Police, on all of the unresolved issues between said parties.
After hearing and consideration thereof, it was
Ordered:
1. Application to appoint a third arbitrator is granted.
2. John J. Hall of 245 Sharon Drive, Warwick, Rhode Island, is appointed as the third member and chairman of the said Arbitration Board under the provisions of Sec. 28-9.2-8 of the General Laws, as amended.